EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Hu (40,025) on 24 February 2022.
The application has been amended as follows: 
1.-9.	(Cancelled)

12.-16.	(Cancelled)

17.	(New) The simulated reality input device of claim 10, wherein the virtual input device comprises a virtual keyboard.

18.	(New) The simulated reality input device of claim 10, further comprising a sensor assembly comprising sensors to detect the first and second touch pressures.

19.	(New) The simulated reality input device of claim 10, wherein the physical overlay comprises a physical keyboard overlay, and the plurality of physical structures comprise key structures.

Allowable Subject Matter
As a result, claims 10-11 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known simulated reality touch input display device configurations thereof. However, none of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626